Title: To George Washington from William Lord Stirling Alexander, 9 September 1780
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Camp (Kanahkamac) September 9th 1780
                        
                        In Obedience to your Excellency’s request in Council the 6th Instant, I now give you my Opinion on the
                            Several Questions then Stated—vizt.
                        That Since there is Still a very high probability of the Second Division Arriveing from France and of our
                            soon haveing a Superiority of Naval Force in these Seas; we Ought to adhere to our Original plan for this Campaign, of
                            Cooperating with our Allies, and with our whole Force, for the reduction of New York, and then pursueing such other
                            Objects as the Season of the year, and the Climates of the Scenes of Operation will best admit of. By departing from this
                            plan we risque every thing—we can have no other Objects in Veiw but what lie at a great distance—If we pursue any of
                            these, it will be out of our power to Cooperate with our Allies when ever they do Obtain a Superior Naval Force, and we
                            shall loose the Oppertunity of Strikeing the Enemy at the fountain head with the highest probability of Success.
                        From the Strenght of the two Armies as Stated by Your Excellency, and the particular Circumstance of Our’s
                            haveing in it a Number of Levies whose times of Service will expire the first of January Next: I am Clearly of Opinion that
                            no part of this Army can be detached to the Southern Staates without putting the remainder of it in the power of the
                            Enemy, and Committing the Middle and Eastern Staates to the Mercy of the Enemy. That any thing less than the whole force
                            of this Army, would be an inadequate releif to the Southern Staates, and that the Marching of it there at present would by no
                            means be an adviseable Measure. The most probable way of our giveing effectual releif to the Southern Staates, is to
                            adhere to the plan of Cooperating with our Allies in the reduction of New York, and then proceeding with such a fleet and
                            Army to Carolina as would Secure Success in that Quarter. 
                        
                            Stirling
                            M.G.

                        
                    